IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,821


EX PARTE RONNIE LEE THOMAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM SMITH COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of aggravated robbery and
was sentenced to 25 years in prison.  No appeal was taken from this conviction.
	In his present application, Applicant contends that he is not receiving credit for all of
the time that he spent confined on this cause.  The record reflects that applicant was to receive
credit from April 22, 1994.  This includes several years when Applicant was confined out-of-state, but subject to a Smith County detainer.  The judgment does not give Applicant credit for
all of this time.  Applicant is entitled to relief. 
	Habeas corpus relief is granted to the extent that, in cause number 7-94-685 from the
7th Judicial District Court of Smith County, the Texas Department of Criminal Justice,
Institutional Division, is ordered to grant Applicant time credit from April 22, 1994. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division, Paroles Division, and Board of Pardons and Paroles Division.

DELIVERED: November 5, 2003
DO NOT PUBLISH